Case 1:21-cv-00400-JTN-RSK ECF No. 5, PageID.156 Filed 05/13/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CHARLES RITCHARD,

        Plaintiff,
                                                                   Case No. 1:21-cv-400
 v.
                                                                   HON. JANET T. NEFF
 AMY ANDERSON, in her individual and
 official capacity, et al.,

        Defendants.
 ____________________________/

                                          ORDER

       The Court is in receipt of Plaintiff’s May 12, 2021 “Emergency Motion for Declaratory

and Emergency Injunctive Relief and Memorandum in Support Thereof” (ECF No.2). The

motion requests a TRO enjoining Defendants from holding a hearing scheduled for May 13,

2021 at 10 a.m. to discuss Plaintiff’s suspension from the Oceana County Board of Canvassers

and determine whether Plaintiff will be permanently removed from the Board of Canvassers

(ECF No. 1-7 at PageID.139). The hearing is in progress or concluded. Therefore,

       IT IS HEREBY ORDERED that Plaintiff should provide a status report on the outcome

of the hearing and update the TRO request (ECF No. 2) as needed.



Dated: May 13, 2021                                         /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
